Citation Nr: 1624099	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  07-35 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1. Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or on account of housebound status.

2. Entitlement to specially adapted housing.

3. Entitlement to service connection for coronary artery disease.

4. Entitlement to service connection for a right great toe condition.

5. Entitlement to service connection for a left hand condition.

6. Entitlement to service connection for residuals of cervical laminectomy (claimed as a neck condition). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to December 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2009.  A transcript of that proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Regrettably, additional development is required before the Board can adjudicate the Veteran's appealed claims.

As an initial matter, the Board notes that in July 2015 the Veteran submitted a notice of disagreement with a June 2015 RO decision denying his claims for service connection for coronary artery disease, a right great toe condition, a left hand condition, and residuals of cervical laminectomy.  The RO has not issued a statement of the case (SOC) in response to the Veteran's July 2015 notice of disagreement (NOD) with the decision as to each of its determinations.  The U. S. Court of Appeals for Veterans Claims has held that where an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the originating agency for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  This must be accomplished on remand.

As the Board noted in its prior remand, the Veteran contends that he is entitled to SMC based on the need for aid and attendance or on account of housebound status and to specially adapted housing as a result of his service-connected disabilities.  He maintains that these disabilities render him homebound and highly dependent upon others.

Special monthly compensation is payable under 38 U.S.C.A. § 1114(l) if, as the result of service-connected disabilities, a veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2015).

The Board remanded the claim in January 2013 for additional VA examinations to inform adjudication of entitlement to these enhanced benefits based on his service-connected disabilities.  The Board then noted that while the Veteran had been examined in January 2007 for purposes of assessing whether he had need of aid and attendance of another, that examiner could not arrive at an assessment due to "inconsistent physical examination and pain manifestations."  As directed by the Board in January 2013, the Veteran was to be afforded an examination for his knees status post total knee arthroplasty, his back disabilities, his depression, and for his hemorrhoids, to address the combined impact of these service-connected disabilities on whether he needs the regular aid and attendance of another for activities of daily living, pursuant to 38 C.F.R. § 3.352(a) (2015), and whether his service-connected disabilities required the regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion (although occasional locomotion by other methods may be possible), pursuant to 38 C.F.R. § 3.809(d) (2015).  

The Veteran was not afforded a single examination for this purpose, however, but rather was afforded separate examinations conducted by different examiners separately addressing his knees status post total knee arthroplasty, his back disabilities, his depression, and for his hemorrhoids.  Thus, while the examiners concluded that service-connected disabilities of each of these separate body systems (the knees, the back, mental functioning, the terminus of the alimentary system) did not themselves, in isolation, result in need for aid and attendance of another, no assessment was made of the combined effect of all his service-connected disabilities, as was requested by the Board's remand.  Remand is certainly required for such a combined assessment.  Stegall v. West, 11 Vet. App. 268 (1998);  see D'Aries v. Peake, 22 Vet. App. 97 (2008) (requiring substantial compliance with the Board's remand instructions).  

Additionally, the Veteran has reported being under the care of a private psychiatrist, and the record reflects that he is receiving substantial private care for his physical ailments.  These records may also serve to inform the Board's adjudication, but they have yet to be obtained.  They should be sought.  

The record also reflects recent VA hospitalizations, with documented admissions in July 2012 and April 2015.  The records of these hospitalizations may also be pertinent, and should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and his representative with a statement of the case with respect to the issues of entitlement to service connection for coronary artery disease, a right great toe condition, a left hand condition, and residuals of cervical laminectomy.  Inform the Veteran of the requirements to perfect an appeal with respect to these new issues.  If the Veteran perfects an appeal with respect to any of these issues, ensure that all indicated development is completed before the case is returned to the Board for further appellate action.

2.  With the Veteran's assistance and authorization, as appropriate, undertake appropriate development to obtain outstanding pertinent private treatment records, from both physical and mental health practitioners, including records of treatment or examination since February 2009.  

Also obtain any outstanding VA treatment records from that interval.  This should include records of VA hospitalizations, including hospitalizations for which the Veteran was admitted in July 2012 and in April 2015.  All requests and records and responses received should be documented in the record.  

3.  The Veteran should be afforded an examination by a single examiner (not multiple examinations) to address the impact of the Veteran's service-connected disabilities on his functioning, including specifically whether, due solely to his service connected disabilities, he is permanently bedridden, or is substantially confined to his house or its immediate premises, or has loss or loss of use of both lower extremities, or is so helpless as to need the regular aid and attendance of another for some of his regular or daily necessary activities.  The record, must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner should be advised that multiple non-service-connected disabilities are reflected in the record, including in particular diabetes with diabetic neuropathy affecting the extremities, which the records reflect may impact functioning and need for assistance.  If the examiner can separate out the effects on functioning of non-service-connected disabilities from the effects of service-connected disabilities, then only the combined effects of service-connected disabilities should be considered.  If, however, there are non-service-connected disabilities for which effects on functioning cannot be separated out from the effects of service-connected disabilities, then those non-distinguishable effects of non-service-connected disabilities should also be combined with the effects of service-connected disabilities to arrive at a conclusion whether such combined effects result in the Veteran being permanently bedridden; or substantially confined to his house or its immediate premises; or having loss or loss of use of both lower extremities; or being so helpless as to need the regular aid and attendance of another for some of his regular or daily necessary activities; or regularly requiring use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion.

If the Veteran is found to be in need of regular aid and attendance; to be substantially confined to his house; to experience loss or loss of use of both lower extremities; or to regularly require use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion, the examiner should specify what service-connected disability, or service-connected disabilities in combination, if any, result in this impairment, confinement, or requirement.  The examiner should also specify which regular activities, if any, require such aid and attendance, and which service-connected disabilities, if any, result in impairment in each such regular activity.


4.  Undertake any other development determined to be warranted. 

5.  Readjudicate the claims on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the record is returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

